DETAILED ACTION
Claims 1-4, 7-10, 20, 22 and 26-28 are pending as amended on 13 April 2022, claim 6 is withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to the specification. The objection has been withdrawn.
Applicant’s amendment overcomes the objection to claims 20 and 26-28. The objection has been withdrawn.
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claim 4.  The rejection has been withdrawn.  However, the rejection of claims 2, 3, 20, 22 and 26-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph stands since the unit “Total Dissolved Solids” or  “TDS” is not defined in the claims or the specification.
Applicant’s amendment does not distinguish from US2017/0096597A1 (Hu).
Applicant’s arguments in light of the amendments have been fully considered but are not persuasive. 
Applicant argues that Hu  teaches to include a complexing agent. The examiner acknowledges that Hu teaches embodiments wherein the composition includes a complexing agent ([0106]), however, Hu does not require the presence of a complexing agent.  Hu states “ In various embodiments, the composition can further include a complexing agent” ([0106]),  and exemplifies embodiments without complexing agent  (Examples 1 and 2).    
Claim Rejections - 35 USC § 112

Claims  2-3, 20, 22 and 26-28 stand   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 20 recite  the unit “Total Dissolved Solids” or  “TDS”, which renders the claim indefinite as the unit “Total Dissolved Solids” or  “TDS” is not defined in the claims or the specification. For prior art purpose, it has been interpreted as parts per million or ppm. 

Claim Rejections - 35 USC § 102
Claims 1-4, 7-10, 20, 22 and 26-28  stand  rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Hu.
Regarding claims 1 and 7 , Hu teaches a method of  fracturing a subterranean formation comprises providing a fracturing fluid  comprising an aqueous liquid ([0065]),  an anionic  friction reducer polymer and one or more surfactants ([0070]-[0071] and [0108]),  wherein the surfactants  result in better friction reduction performance ([0059][), which meets the claimed friction reduction booster, and placing the composition in a subterranean formation ([0053] and [0064]).
Hu teaches the surfactant is a quaternary ammonium compound such as didodecyl dimethyl ammonium hydroxide ([0112]),  and the aqueous fluid comprise chloride and bromide salts ([0067]), thus the presence of didodecyl dimethyl ammonium chloride  and  bromide,  which meets the claimed structure. 
Regarding claim 2,  Hu teaches the aqueous liquid of a water having a total dissolved solids level of about 5000mg/L , 10,000 mg/L or  250,000 mg/L ([0067]), which  is equivalent to about 5000 ppm, 10,000 ppm, or 250, 000ppm, respectively, which meets the claimed range of 3000 TDS to 250,000 TDS wherein TDS has been interpreted as equivalent to ppm. 
Regarding claim 3, Hu teaches that the total dissolved solids comprise NaBr, CaCl2, ZnBr2, KCl, NaCl, magnesium salt, etc. ([0067]),  which meets the claimed total dissolved solids. 
Regarding claim 4, Hu teaches the friction reducer includes a polymer of an acrylamide and acrylic acid  ([0071], [0078] and [0079]), which meets the claimed friction reducer. 
Regarding claims 8 and 9,  Hu teaches that the surfactant  is present in an amount of 0.001 wt.% ([0108]), which is equivalent to about 0.01 gpt, which meets the claimed range of the friction booster and quaternary ammine; and the friction reducer polymer  is present in an amount of 0.1 wt.% or 1 wt.% ([0069]), which is equivalent to about 1 gpt or 10 gpt, respectively, which meets the claimed amount. 
Regarding claim 20, Hu further  teaches the one or more surfactants can include at least one quaternary ammonium compound such as  didodecyl dimethyl ammonium hydroxide  and octyl dimethyl benzyl ammonium hydroxide, etc. ([0112]), and the aqueous fluid comprise chloride and bromide salts ([0067]), thus  anticipates a mixture of didodecyl dimethyl ammonium halide and octyl dimethyl benzyl ammonium halide,  which meets the claimed friction reduction booster. 
Regarding claim 22,  Hu teaches the fluid comprises more than one  friction reducing polymers including synthetic polymers and polyacrylamide derivative ([0069] and [0078]-[0079]).
Regarding claims 10 and 26, Hu teaches the fluid comprises a proppant ([0132]). 
Regarding claims 27 and 28,  Hu teaches the fluid comprises a viscosifier ([0117]), which meets the claimed gelling agent, and a crosslinking agent ([0120]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766